In an action, inter alia, to rescind a contract for the sale of a motor vehicle, plaintiff appeals from an order of the Supreme Court, Queens County, dated September 13, 1977, which denied her motion for leave to serve an amended complaint containing a fifth cause of action. Order reversed, without costs or disbursements, and motion granted. On this court’s own motion, plaintiff is directed to serve an amended complaint containing a more definite and concise statement of her first cause of action. The time within which plaintiff shall serve the amended complaint, which may contain a fifth cause of action pursuant to the Motor Vehicle Information and Cost Savings Act (US Code, tit 15, § 1981 et seq.) is extended until 20 days after the entry of the order to be made hereon. Although Special Term previously struck 31 paragraphs of plaintiff’s complaint, the proposed amended complaint setting forth a new claim under the Motor Vehicle Information and Cost Savings Act still suffers from a plethora of superfluous and inane matter and a mass of unnecessary verbiage. The first cause of action, which is subdivided into 51 paragraphs, and is incorporated by reference into the other causes of action, including the new claim under the Federal act, offends every good rule of pleading. It clearly violates the mandate of CPLR 3014 that: "Every pleading shall consist of plain and concise statements” (emphasis supplied). Accordingly, in this action involving the alleged sale of a defective automobile by defendants for $1,500, the plaintiff has been directed to serve an amended complaint concisely setting forth only essential allegations of her claims and omitting the myriad of trivia and inanities which burden the instant proposed complaint and render it a practical impossibility for defendants to interpose a responsive pleading (cf. Weissglass v Weissglass, 52 AD2d 582; Matter of Schaefer, 21 *1013Misc 2d 577; Joseph v Ervolina, 285 App Div 1218). Martuscello, J. P., Titone, Suozzi and Cohalan, JJ., concur.